Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michele S. Fil on 16-17 February 2021.

The application has been amended as follows:
In the Claims:
The amendments are made relative to the claims filed 29 October 2020, with the numbering consistent with the claim numbers as filed 29 October 2020.
Claim 1 has been canceled.
In claim 5 at line 3, after “a substrate surface”, the words --subject to the loss-- have been added.
In claim 5 at line 4, “surface” has been changed to --substrate surface--.


Pertinent Prior Art
Gigengack (DE 102007020227) discloses a seal with a self-healing material made of foam with pressurized closed cells. The cells burst under compression of the seal, and Gigengack does not teach the limitation a sacrificial casing that sacrifices upon exposure of claim 5, nor flowable material that is released upon exposure of claim 3.

    PNG
    media_image1.png
    205
    354
    media_image1.png
    Greyscale

Zimmermann (DE 4107618) discloses a self-repairing component including hollow fibers containing propellant gas 6 and resin 5. Zimmerman does not teach the limitation a sacrificial casing that sacrifices upon exposure of claim 5, nor flowable material that is released upon exposure of claim 3. Zimmerman is directed to healing transverse cracks, and it is not clear whether exposure of the fibers is necessary and/or adequate for release of the resin. It is not clear whether the cracks are classified as loss, i.e. loss of material.

    PNG
    media_image2.png
    224
    539
    media_image2.png
    Greyscale

and subsequent oxidation under heat or ultraviolet exposure in the presence of a catalyst. The flowable material may be cured by ultraviolet light or by heat. There is no teaching of applying Doye’s invention to a bearing, a seal, or a gas turbine engine. One related application mentioned is roof tiles. It is not clear whether the method would be compatible with the materials typically used in a gas turbine engine. It is not clear whether Doye would be considered an improvement in the self-healing or self-lubricating structures cites in the previous rejections. 

    PNG
    media_image3.png
    228
    341
    media_image3.png
    Greyscale

Conclusion
Claim 1 is canceled because it is drawn to an embodiment/species that was not claimed in the original claim set, and thus would be subject to election by original presentation if not canceled. See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 3, 5, 7, and 8 are allowed based on the arguments filed 29 October 2020, particularly in regard to the prior art references failing to teach flowable material released from the performance features upon exposure of the performance features. In Schneider, further damage to the features is required after they are exposed. In the combination of Tudor/Wilson, it is not clear that exposure precedes release of material.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745